Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 ( 509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com November 20, 2008 Mr. Roger Schwall Assistant Director Securities and Exchange Commission treet, NE Washington, D.C. 20549 RE: Terrasol Holdings Ltd. Form S-1 Registration Statement File No. 333-153858 Dear Mr. Schwall: In response to your comment letter dated November 20, 2008 please be advised as follows: Exhibit 5.1 1. The sentence has been deleted. Yours truly, The Law Office of Conrad C. Lysiak, P.S. By: CONRAD C. LYSIAK Conrad C. Lysiak cc: Terrasol Holdings Ltd.
